  Case 15-12531         Doc 45     Filed 01/07/19 Entered 01/07/19 08:45:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-12531
         LINDA DARNELL CROPES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/08/2015.

         2) The plan was confirmed on 07/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/24/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,800.00.

         10) Amount of unsecured claims discharged without payment: $2,803.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-12531        Doc 45      Filed 01/07/19 Entered 01/07/19 08:45:58                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $21,021.00
        Less amount refunded to debtor                         $236.33

NET RECEIPTS:                                                                                 $20,784.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $900.91
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,900.91

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMAZON CREDIT PLAN             Unsecured           0.00           NA              NA            0.00       0.00
COX COMMUNICATIONS             Unsecured           0.00           NA              NA            0.00       0.00
COX COMMUNICATIONS             Unsecured           0.00           NA              NA            0.00       0.00
CREDIT FIRST                   Unsecured         777.00        777.24          777.24        777.24        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         228.00        228.10          228.10        228.10        0.00
KAY JEWELERS                   Unsecured      2,400.00            NA              NA            0.00       0.00
MBB                            Unsecured           0.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         159.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      4,029.00       4,029.88        4,029.88      4,029.88        0.00
QUANTUM3 GROUP LLC             Unsecured            NA            NA         2,283.40      2,283.40        0.00
QUANTUM3 GROUP LLC             Secured              NA       2,283.40        2,283.40           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         932.00        862.17          862.17        862.17        0.00
SALT RIVER PROJECT             Unsecured           0.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES Secured        10,350.00       6,522.44        6,522.44      6,522.44     203.47
SYCAMORE CREEK                 Unsecured           0.00           NA              NA            0.00       0.00
SYNCHRONY BANK                 Unsecured         745.00        977.06          977.06        977.06        0.00
US BANK HOME MORTGAGE          Secured              NA       1,300.34            0.00           0.00       0.00
US BANK HOME MORTGAGE          Secured       39,545.00     39,609.55             0.00           0.00       0.00
US BANK HOME MORTGAGE          Unsecured            NA            NA              NA            0.00       0.00
WEST SUBURBAN MEDICAL CENTER Unsecured           244.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-12531         Doc 45      Filed 01/07/19 Entered 01/07/19 08:45:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $6,522.44          $6,522.44           $203.47
       All Other Secured                                  $2,283.40              $0.00             $0.00
 TOTAL SECURED:                                           $8,805.84          $6,522.44           $203.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,157.85          $9,157.85              $0.00


Disbursements:

         Expenses of Administration                             $4,900.91
         Disbursements to Creditors                            $15,883.76

TOTAL DISBURSEMENTS :                                                                      $20,784.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
